     Case 3:20-cv-01077-CAB-DEB Document 10 Filed 08/07/20 PageID.506 Page 1 of 5



1
2
3
4
5
6                                UNITED STATES DISTRICT COURT
7                               SOUTHERN DISTRICT OF CALIFORNIA
8     GLENN LIOU,                                             Case No.: 20-cv-1077-CAB-DEB
9                                            Plaintiff,
                                                              ORDER DENYING MOTION TO
10    v.                                                      REMAND
11    ORGANIFI, LLC et al.,
                                         Defendants.          [Doc. No. 4]
12
13
14
15            This matter is before the Court on Plaintiff’s Motion to Remand this action to San
16   Diego County Superior Court. Based upon the record, including the notice of removal
17   and the briefs and declarations supporting and opposing the motion, the motion is denied.
18            I.     Background
19            On August 30, 2019, Plaintiff Glenn Liou filed this putative class action in San
20   Diego County Superior Court on behalf of himself and “[a]ll persons who have purchased”
21   Organifi’s Green Juice product (“the Product”). [Doc. No. 4-1, p. 7 at 16.] 1 The complaint
22   purported to assert only state law claims against Defendants. Defendants filed a demurrer
23   in state court, and instead of opposing the demurrer, Plaintiff filed the operative first
24   amended complaint (“FAC”). Defendants filed a demurrer to the FAC in Superior Court
25   on February 14, 2020. [Id.]
26
27
28   1
         Document and page numbers are in reference to those assigned by the CM/ECF system.

                                                          1
                                                                                       20-cv-1077-CAB-DEB
     Case 3:20-cv-01077-CAB-DEB Document 10 Filed 08/07/20 PageID.507 Page 2 of 5



1          Because of delays related to the COVID-19 pandemic, the demurrer to the FAC was
2    not heard in Superior Court before Defendant filed a notice of removal on June 12, 2020.
3    [Id., p.6 at 1.] Plaintiff now moves for remand pursuant to 28 U.S.C. § 1447(c) on the
4    ground that removal was untimely because the notice of removal was filed more than thirty
5    days after the FAC was filed on January 6, 2020. [Id., p. 12 at 8-10.]
6          II.    Discussion
7          Defendants removed this case under 28 U.S.C. § 1446 asserting jurisdiction
8    pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). “Federal
9    jurisdiction under CAFA has three elements: (1) there must be minimal diversity of
10   citizenship between the parties, (2) the proposed class must have at least 100 members,
11   and (3) the amount in controversy must ‘exceed[] the sum or value of $5,000,000.’”
12   Kuxhausen v. BMW Fin. Servs., NA LLC, 707 F.3d 1136, 1139 (9th Cir. 2013) (citing 28
13   U.S.C. § 1332(d)). As for the timing of a notice of removal, section 1446:
14         identifies two thirty-day periods for removing a case. The first thirty-day
15         removal period is triggered if the case stated by the initial pleading is
           removeable on its face. The second thirty-day removal period is triggered if
16         the initial pleading does not indicate that the case is removable, and the
17         defendant receives a copy of an amended pleading, motion, order or other
           papers from which removability may first be ascertained.
18
19   Id. (internal quotations and ellipses omitted). “[U]ntimely removal is a procedural defect
20   and not jurisdictional . . ..” Maniar v. F.D.I.C., 979 F.2d 782, 784 (9th Cir. 1992). Plaintiff
21   does not dispute the existence of subject matter jurisdiction under CAFA. Plaintiff’s sole
22   argument for remand is that the existence of CAFA jurisdiction could be ascertained from
23   the face of the FAC, making Defendants’ removal untimely.
24          Neither party disputes that the existence of a putative class in excess of 100
25   members was ascertainable from the FAC.            Furthermore, diversity was sufficiently
26   established by the FAC because Plaintiff defined the class as “[all] persons who have
27   purchased the Products in the past four years other than for purposes of resale or
28   distribution.” [Doc. No. 4-1, p. 7 at 16.] The Ninth Circuit has permitted broad class

                                                    2
                                                                                   20-cv-1077-CAB-DEB
     Case 3:20-cv-01077-CAB-DEB Document 10 Filed 08/07/20 PageID.508 Page 3 of 5



1    definitions to establish diversity. See Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274,
2    1276 (9th Cir. 2017) (“The complaint described the class as ‘all California individuals,
3    businesses and other entities who accepted Visa-branded cards in California since January
4    1, 2004’…The district court correctly denied the motion to remand because the class, on
5    its face, included many non-citizens of California.”). Based on the Plaintiff’s broad class
6    definition and CAFA’s minimal diversity requirement, which is met when “any member
7    of a class of plaintiffs is a citizen of a state different from any defendant,” diversity was
8    ascertainable on the face of the FAC. Id. at 1277 (internal quotations omitted).
9          Having determined that two of the three requirements for CAFA jurisdiction were
10   ascertainable from the FAC, the only remaining issue is whether the amount in controversy
11   was ascertainable as well. As discussed below, because it was not ascertainable from
12   either the FAC or any other document produced in this litigation, neither of the thirty-day
13   periods set forth in § 1446 were triggered. Therefore, removal was timely.
14         Removability “under § 1446(b) is determined through examination of the four
15   corners of the applicable pleadings, not through subjective knowledge or a duty to make
16   further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).
17   Defendants “need not make extrapolations or engage in guesswork; yet the statute ‘requires
18   a defendant to apply a reasonable amount of intelligence in ascertaining removability.’”
19   Kuxhausen, 707 F.3d at 1140 (quoting Whitaker v. Am. Telecasting, Inc., 261 F.3d 196,
20   206 (2d Cir. 2001)). Thus, for example, if a complaint provides dollar values sufficient for
21   the amount in controversy to be calculated using simple arithmetic, and that calculation
22   results in an amount in excess of the jurisdictional minimum, the requisite amount in
23   controversy is ascertainable from the face of the complaint. Id. However, a defendant is
24   “not obligated to supply information which [the plaintiff] had omitted.” Id. at 1141.
25   “[E]ven if a defendant could have discovered grounds for removability through
26   investigation, it does not lose the right to remove because it did not conduct such an
27   investigation and then file a notice of removal within thirty days of receiving the
28

                                                   3
                                                                                 20-cv-1077-CAB-DEB
     Case 3:20-cv-01077-CAB-DEB Document 10 Filed 08/07/20 PageID.509 Page 4 of 5



1    indeterminate document.” Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125
2    (9th Cir. 2013).
3           Plaintiff argues that Organifi did not use a “reasonable amount of intelligence” to
4    ascertain that more than $5,000,000 was in controversy based on the FAC. However, none
5    of the allegations in the FAC indicate that this jurisdictional minimum was satisfied.
6    Plaintiff claims that his allegation that Organifi’s annual revenues have been between $18–
7    50 million put Defendants on notice that the amount in controversy exceeded $5 million.
8    But considering that Organifi sells an array of products, its total revenues do not reveal
9    sufficient information about its sales of the Product at issue in this lawsuit to ascertain the
10   class’ potential damages.
11          Indeed, even Plaintiff’s efforts to calculate the amount in controversy from
12   allegations in the FAC (1) that the alleged the “number of class members is likely in the
13   tens of thousands,” and (2) that a one-month supply of the Product costs $70, yields a total
14   of only $1.4 million. 2 [Doc. No. 4-1, p.7 at 18.] Plaintiff then contends that Defendants
15   could have applied a 2:1 punitive damages multiplier and added 25% for attorneys fees to
16   raise the total matter in controversy over $5,000,000. Yet, Plaintiff’s arguments for the
17   amount of punitive damages and attorney’s fees are based not on allegations in the FAC
18   but on caselaw indicating that plaintiffs in similar cases had used similar ratios. [Doc. No.
19   4-1, p. 15 at 6-9.] Had the FAC expressly alleged that Plaintiff sought punitive damages
20   of at least twice the amount of compensatory damages along with attorney’s fees of 25%
21   of the total of compensatory and punitive damages, Plaintiff’s position would be stronger.
22   The FAC does not include such allegations, however, and Defendants are “not obligated to
23   supply information which [the plaintiff] omitted.” Kuxhausen, 707 F.3d at 1141.
24   Accordingly, even accepting Plaintiff’s argument that Defendants could have ascertained
25
26
27   2
       Using the Kuxhausen court’s reasoning that “‘hundreds’ by definition, means at least 200,” Plaintiff
     argues that “tens of thousands” sufficiently establishes a minimum of 20,000 class members. $70 x 20,000
28   = $1,400,000. Kuxhausen, 707 F.3d at 1140.

                                                        4
                                                                                         20-cv-1077-CAB-DEB
     Case 3:20-cv-01077-CAB-DEB Document 10 Filed 08/07/20 PageID.510 Page 5 of 5



1    that $1.4 million in compensatory damages was in controversy from the four corners of the
2    FAC, that amount is well below that jurisdictional threshold.
3            Finally, Plaintiff’s argument that Defendants must show by a preponderance of the
4    evidence that they first ascertained removability based on their investigation within thirty
5    days of the date of removal is misguided. When Defendants discovered through their own
6    investigation that the requirements for jurisdiction under CAFA were satisfied is irrelevant
7    to whether their removal was timely because timeliness of removal “under § 1446(b) is
8    determined through examination of the four corners of the applicable pleadings, not
9    through subjective knowledge.” Harris, 425 F.3d at 694. As such, “[i]f plaintiffs think
10   that their action may be removable and…that the defendant might delay filing a notice of
11   removal until a strategically advantageous moment” plaintiffs have an incentive to make
12   removability clearly ascertainable. Roth, 720 F.3d at 1126. Because no pleading or other
13   paper from this lawsuit indicated that this case was removable at the time the notice of
14   removal was filed, neither thirty-day removal period from § 1446 was triggered. As a
15   result, Defendants’ removal was timely regardless of when they discovered the facts
16   sufficient to determine that the jurisdictional requirements of CAFA are satisfied in this
17   case.
18           III.   Conclusion
19           Because the existence of federal jurisdiction over this lawsuit was not apparent on
20   the face of any pleading or other paper provided by Plaintiff in connection with this
21   litigation, neither thirty-day deadline for Defendants to file a notice of removal was
22   triggered. Accordingly, Defendants’ removal was not untimely under 28 U.S.C. § 1446.
23   Plaintiff’s motion to remand is therefore DENIED.
24           It is SO ORDERED.
25   Dated: August 6, 2020
26
27
28

                                                  5
                                                                                20-cv-1077-CAB-DEB
